18-2763
     Rodriguez-Reyes v. Rosen
                                                                                                                   BIA
                                                                                                              Nelson, IJ
                                                                                                           A208 756 446
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge
 9            PIERRE N. LEVAL,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   ELIAS RODRIGUEZ-REYES,
15            Petitioner,
16
17                      v.                                                                   18-2763
18                                                                                           NAC
19   JEFFREY A. ROSEN, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                                  Robert F. Graziano, Buffalo, NY.
25
26   FOR RESPONDENT:                                  Ethan P. Davis, Acting Assistant
27                                                    Attorney General; Daniel E.
28                                                    Goldman, Senior Litigation
29
30   * Pursuant to Fed R. App. R. 43(c)(2), Jeffrey A. Rosen is automatically substituted for former Attorney General
31   William P. Barr.
32
 1                                      Counsel, Mona Maria Yousif,
 2                                      Attorney, Office of Immigration
 3                                      Litigation, United States
 4                                      Department of Justice, Washington,
 5                                      DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Elias Rodriguez-Reyes, a native and citizen

12   of El Salvador, seeks review of an August 15, 2018 decision

13   of the BIA affirming a September 6, 2017 decision of an

14   Immigration      Judge    (“IJ”)    denying      asylum,    withholding     of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Elias Rodriguez-Reyes, No. A208 756 446

17   (B.I.A. Aug. 15, 2018), aff’g No. A208 756 446 (Immig. Ct.

18   N.Y.C. Sept. 6, 2017).          We assume the parties’ familiarity

19   with the underlying facts and procedural history.

20         Under the circumstances of this case, we have reviewed

21   both the IJ’s and BIA’s decisions.                See Wangchuck v. Dep’t

22   of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                We review

23   the   agency’s    legal    conclusions      de    novo     and   its   factual

24   findings under the substantial evidence standard.                      Y.C. v.

25   Holder,    741   F.3d    324,   332   (2d   Cir.    2013).        Under   that

                                           2
 1   standard, we uphold the agency’s factual findings so long as

 2   “they   are   supported     by    reasonable,     substantial[,]    and

 3   probative evidence in the record.”          Yanqin Weng v. Holder,

 4   562 F.3d 510, 513 (2d Cir. 2009) internal quotation marks

 5   omitted); see also 8 U.S.C. § 1252(b)(4)(B) (stating that

 6   “the administrative findings of fact are conclusive unless

 7   any reasonable adjudicator would be compelled to conclude to

 8   the contrary”).

 9       First, Rodriguez-Reyes asserts that the IJ failed to

10   develop the record.    This argument is unavailing.          While “an

11   IJ has an obligation to establish and develop the record,”

12   Islam v. Gonzales, 469 F.3d 53, 55 (2d Cir. 2006), an IJ is

13   not responsible for making a counseled applicant’s claim, see

14   Ming Shi Xue v. BIA, 439 F.3d 111, 125 n.18 (2d Cir. 2006)

15   (“An IJ’s responsibility to identify, in advance of judgment,

16   perceived inconsistencies, is not tantamount to a duty to

17   assist the counseled asylum applicant in putting forward an

18   affirmative asylum claim in the first place.”).             Rodriguez-

19   Reyes   was   represented    by   counsel   who   engaged   in   direct

20   examination and both government counsel and the IJ asked

21   additional questions.       Rodriguez-Reyes does not identify any

22   additional lines of inquiry that the IJ should have pursued

                                        3
 1   or what relevant facts would have been revealed upon further

 2   questioning.

 3        Second, the agency did not err in rejecting Rodriguez-

 4   Reyes’s argument that “business owners who refuse to pay

 5   extortion to gang members,” Certified Admin. Record at 3, was

 6   a   cognizable    social     group.         In    order       to    demonstrate

 7   eligibility    for   asylum      and   withholding       of     removal,      “the

 8   applicant must establish that race, religion, nationality,

 9   membership in a particular social group, or political opinion

10   was or will be at least one central reason for persecuting

11   the applicant.”      8 U.S.C. § 1158(b)(1)(B)(i); see also id.

12   § 1231(b)(3)(A); Matter of C-T-L-, 25 I. & N. Dec. 341, 347-

13   48 (B.I.A. 2010).        To constitute a particular social group,

14   a group must be: “(1) composed of members who share a common

15   immutable characteristic, (2) defined with particularity, and

16   (3) socially     distinct     within       the    society      in    question.”

17   Paloka    v.   Holder,     762    F.3d     191,    196    (2d       Cir.    2014)

18   (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A.

19   2014)).   A proposed social group fails the social distinction

20   test if the record evidence does not demonstrate that the

21   group would be perceived as a group by society or subject to

22   a   greater    threat    from    gang      violence      than      the     general

                                            4
 1   population.        See Matter of S-E-G-, 24 I. & N. Dec. 579, 585–

 2   87 (B.I.A. 2008); see also Ucelo-Gomez v. Mukasey, 509 F.3d

 3   70, 73 (2d Cir. 2007) (“When the harm visited upon members of

 4   a    group    is   attributable    to       the   incentives      presented   to

 5   ordinary criminals rather than to persecution, the scales are

 6   tipped     away    from   considering        those    people   a   ‘particular

 7   social group’ within the meaning of the INA.”).

 8         The BIA reasonably concluded that Rodriguez-Reyes failed

 9   to establish how his proposed social group, “business owners

10   who refuse to pay extortion to gang members,” satisfied the

11   particularity and social distinction requirements.                          This

12   group constitutes a potentially large and diffuse segment of

13   society.       Cf. Ucelo-Gomez, 509 F.3d at 73–74 (deferring to

14   BIA’s      conclusion     that    “affluent          Guatemalans”     are     not

15   sufficiently particular or socially distinct, in part because

16   it is “impractical . . . to distinguish between petitioners

17   who are targeted” because of their group membership from those

18   who are targeted “merely because that’s where the money is”).

19   To   the     extent   that   Rodriguez-Reyes          argues   that   business

20   owners are a distinct group because the gangs thought he was

21   a    successful     hard-working    business         man,   his    argument    is

22   misplaced because the distinction must be measured by society

                                             5
 1   at large.       See Matter of M-E-V-G-, 26 I. & N. Dec. at 242

 2   (explaining that “a group’s recognition . . . is determined

 3   by the perception of the society in question, rather than by

 4   the perception of the persecutor”); see also Paloka, 762 F.3d

 5   at 196 (reasoning that “a persecutor’s perception alone is

 6   not   enough     to   establish   a       cognizable    social    group”).

 7   Additionally, the country conditions in the record reflect

 8   widespread extortion and do not reflect that business owners

 9   are perceived as a particularly vulnerable group.

10         Because Rodriguez-Reyes failed to establish that he faces

11   harm on account of his membership in a cognizable social

12   group,    the    agency   did   not       err   in   denying   asylum   and

13   withholding of removal.

14         Finally, we find no error in the agency’s denial of CAT

15   relief.     To receive protection under the CAT, an applicant

16   must “establish that it is more likely than not that he or

17   she would be tortured if removed to the proposed country of

18   removal.”    8 C.F.R. § 1208.16(c)(2).           “Torture is defined as

19   any act by which severe pain or suffering, whether physical

20   or mental, is intentionally inflicted on a person . . . by or

21   at the instigation of or with the consent or acquiescence of

22   a public official or other person acting in an official

                                           6
 1   capacity.”     8 C.F.R. § 1208.18(a)(1); see also Pierre v.

 2   Gonzales, 502 F.3d 109, 114, 118 (2d Cir. 2007).                   The agency

 3   must consider “all evidence relevant to the possibility of

 4   future torture,” including: “[e]vidence of past torture,”

 5   evidence regarding the possibility of internal relocation,

 6   “[e]vidence of gross, flagrant, or mass violations of human

 7   rights,”     and     “[o]ther         relevant     information      regarding

 8   conditions     in    the      country       of    removal.”         8     C.F.R.

 9   § 1208.16(c)(3)(i)–(iv).

10       Contrary        to   Rodriguez-Reyes’s           assertion,         the   IJ

11   acknowledged his testimony that a group of three people shot

12   at him.    But he escaped that incident unharmed, he did not

13   allege that anyone continued to seek him out, and his family

14   remained     unharmed      in    a     nearby     town.       See 8       C.F.R.

15   § 1208.18(a)(2) (defining torture as “extreme form of cruel

16   and inhuman treatment” that “does not include lesser forms of

17   cruel, inhuman or degrading treatment”), (a)(4) (mental harm

18   may constitute torture if it is “prolonged” and results from

19   “severe physical pain and suffering” or “threat of imminent

20   death”).      And    while      the    State     Department      Report   noted

21   widespread extortion and gang violence in El Salvador, and

22   specifically       mentions     that     bus     drivers   are    subject     to

                                             7
 1   extortion, that report is insufficient to show that someone

 2   in Rodriguez-Reyes’s particular circumstances is more likely

 3   than not to be tortured.       See Jian Xing Huang v. U.S. INS,

 4   421 F.3d 125, 129 (2d Cir. 2005) (explaining that “in the

 5   absence of solid support in the record,” an asylum applicant’s

 6   fear is “speculative at best”); Mu Xiang Lin v. U.S. Dep’t of

 7   Just.,    432   F.3d   156,   160       (2d   Cir.   2005)   (requiring

8    “particularized evidence” beyond general country conditions

9    to support a CAT claim).

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe,
15                                  Clerk of Court




                                         8